Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) Victor Welding Supply Company, an           )
      Oklahoma corporation,                       )
                                                  )
           Plaintiff,                             )
  v.                                              ) Civil Action No.: 19-cv-00053-JED-JFJ
                                                  )
  (1) Cryo-Express, LLC, a Maryland limited       ) JURY TRIAL DEMANDED
      liability company,                          )
                                                  )
           Defendant.                             )


                        COMPLAINT FOR TRADEMARK INFRINGEMENT


          COMES NOW Plaintiff Victor Welding Supply Company (“Victor Welding”) and in

 support of its Complaint for trademark infringement and unfair competition against Defendant

 Cryo-Express, LLC (“Cryo-Express”) alleges and asserts as follows:

                                       I.     THE PARTIES

          1.      Plaintiff Victor Welding is a corporation organized under the laws of the State of

 Oklahoma, with a principal place of business at 123 South Peoria Avenue, Tulsa, Oklahoma

 74120.

          2.      Upon information and belief, Defendant Cryo-Express is a limited liability

 company organized under the laws of the State of Maryland, with a place of business at 7905A

 Airpark Road, Gaithersburg, Maryland 20879.

                                II.     JURISDICTION & VENUE

          3.      This action arises under federal law, namely the Lanham Act, 15 U.S.C. §1051 et

 seq., specifically Sections 32 and 43(a) and (c) of the Lanham Act, 15 U.S.C. §§1114 and 1125(a)

 and (c) and state trademark infringement and unfair competition laws. This Court therefore has




                                                  1
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 2 of 9




 jurisdiction over the subject matter of this action under Section 39 of the Lanham Act, 15 U.S.C.

 §1121, and under 28 U.S.C. §§1331 and 1338. This Court also has subject matter jurisdiction over

 Plaintiff’s related state and common-law trademark infringement and unfair competition claims

 pursuant to 28 U.S.C. §§1338 and 1367.

         4.     This Court has personal jurisdiction over Defendant because, based upon

 information and belief, Defendant has a location in the United States and has distributed or sold,

 or offered to sell, their products containing the infringing trademarks in the United States. As such,

 the actions giving rise to this lawsuit have occurred in this District, and Defendant has caused

 damage to Victor Welding in this District.

         5.     Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because a substantial

 part of the events or omissions giving rise to the action occurred and are occurring in this judicial

 district.

                               III.    FACTUAL BACKGROUND

         6.     Plaintiff Victor Welding is a producer and supplier of liquid cryogenic preparations.

 For over a decade, Plaintiff has been using its CRYO-EXPRESS trademark in connection with

 its liquid cryogenic preparations.

         7.     Victor Welding is the owner of an incontestable federal trademark registration for

 the mark CRYO-EXPRESS (U.S. Registration No. 3,928,045). A copy of the Registration

 Certificate is attached hereto as Exhibit A.

         8.     Plaintiff has used the trademark CRYO-EXPRESS extensively and continuously

 since at least 2002 for liquid cryogenic preparations for use in the oil and gas industry and for

 metal fabrication. The mark CRYO-EXPRESS has come to represent the quality and reputation

 of Plaintiff’s products.




                                                   2
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 3 of 9




         9.      Defendant Cryo-Express, through its website https://cryoexp.com/, is a provider,

 supplier and/or source of liquid and compressed gases, delivery systems, and manifolds.

         10.     Defendant Cryo-Express has been using CRYO EXPRESS as a trademark and a

 tradename in connection with offering for sale and selling of liquid and compressed gases, delivery

 systems, and manifolds, products similar to those offered by Plaintiff Victor Welding.

         11.     The goods distributed, offered for sale, and sold by Defendant are not manufactured

 by Victor Welding, nor does Victor Welding consent to, sponsor, endorse, or approve of

 Defendant’s use of the CRYO-EXPRESS mark on any products or services.

         12.     Defendant’s use of CRYO EXPRESS is likely to confuse, mislead, and deceive

 the public as to the origin of the mark, or potentially cause these persons to believe that the products

 have been sponsored, approved, authorized, or licensed by Victor Welding, and/or that Defendant

 is in some way affiliated or connected with Victor Welding.

         13.     Plaintiff has no affiliation with Defendant and therefore no control over the nature

 and quality of Defendant’s products or website. Accordingly, not only are consumers likely to be

 confused or deceived regarding the source of Defendant’s products, but the invaluable brand equity

 and reputation of Plaintiff and its mark will be directly diminished and diluted by association with

 Defendant’s website and featured products.

         14.     Victor Welding has requested that Defendant cease and desist its use of CRYO

 EXPRESS and has given Defendant actual notice of Victor Welding’s federal trademark

 registration and trademark rights, but Defendant continues to use the mark.




                                                    3
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 4 of 9




                                     IV. CLAIMS FOR RELIEF

                                 Federal Trademark Infringement

                             Under Lanham Act §32, 15 U.S.C. §1114

         15.     Victor Welding incorporates the allegations and averments of paragraphs 1 through

 14 above as though fully set forth in this paragraph.

         16.     Defendant has infringed the registered CRYO-EXPRESS mark through its

 offering of liquid and compressed gases, delivery systems, and manifolds under the designation

 CRYO EXPRESS.

         17.     Defendant’s use of CRYO EXPRESS in interstate commerce in connection with

 its products is likely to confuse, mislead, or deceive the public as to the origin of the mark, or cause

 these persons to believe that the products have been sponsored, approved, authorized, or licensed

 by Victor Welding and/or that Defendant is in some way affiliated or connected with Victor

 Welding.

         18.     Defendant’s activities described above constitute direct infringement of Victor

 Welding’s rights in its federally registered CRYO-EXPRESS mark under 15 U.S.C. §1114.

         19.     Victor Welding has requested that Defendant cease its acts of trademark

 infringement, and has given Defendant actual notice of Victor Welding’s federal trademark

 registration, but Defendant refused to cease their infringing acts. As a direct and proximate result

 of Defendant’s willful and deliberate conduct, Plaintiff Victor Welding has suffered, and will

 continue to suffer, substantial injuries, loss, and damage to its business and goodwill in an amount

 to be proved at trial.

         20.     If Defendant is permitted to continue its willful and deliberate acts of infringement,

 Plaintiff Victor Welding will be irreparably harmed both within the United States and worldwide.




                                                    4
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 5 of 9




 Monetary damages alone cannot compensate Victor Welding for the harm that Defendant will

 cause to it. Plaintiff is entitled to injunctive relief prohibiting Defendant from using a confusingly

 similar mark.

                     Federal Unfair Competition/False Designation of Origin

                          Under Lanham Act §43(a), 15 U.S.C. §1125(a)

        21.      Plaintiff Victor Welding incorporates the allegations and averments of paragraphs

 1 through 20 above as though fully set forth in this paragraph.

        22.      Defendant’s use of CRYO EXPRESS is likely to cause confusion or mistake, or

 is likely to deceive as to the origin or sponsorship of Defendant’s products or commercial activities

 in violation of 15 U.S.C. §1125(a). As a direct and proximate result of Defendant’s willful and

 deliberate conduct, Victor Welding has suffered, and will continue to suffer, substantial injuries,

 loss, and damage to its business and goodwill in an amount to be proven at trial.

        23.      If Defendant is permitted to continue its willful and deliberate acts of infringement,

 Plaintiff will be irreparably harmed. Monetary damages alone cannot compensate Victor Welding

 for the harm that Defendant will cause to Victor Welding. Plaintiff Victor Welding is entitled to

 injunctive relief prohibiting Defendant from using a confusingly similar mark in connection with

 its products.

                                          False Advertising

                          Under Lanham Act §43(a), 15 U.S.C. §1125(a)

        24.      Plaintiff Victor Welding incorporates the allegations and averments of paragraphs

 1 through 23 above as though fully set forth in this paragraph.

        25.      Defendant uses the designation CRYO EXPRESS in connection with and in

 commercial advertising or promotion of their products. Defendant’s actions constitute false




                                                   5
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 6 of 9




 advertisement that misrepresents the nature, characteristics, qualities, and origin of Defendant’s

 products and/or deceives or has a tendency to deceive a substantial segment of consumers into

 believing that Defendant’s products have the nature, characteristics, qualities, and/or geographical

 origin of Victor Welding’s products. This deception is likely to influence consumers’ purchasing

 decision about Defendant’s products. Defendant’s use is also likely to lessen the goodwill

 associated with Victor Welding’s products by associating Victor Welding’s products with the

 inferior qualities of Defendant’s products.

          26.   Defendant’s wrongful activities have caused Victor Welding irreparable injury. As

 a direct and proximate result of Defendant’s unlawful activities, Victor Welding has suffered, and

 will continue to suffer, substantial injuries, loss, and damage to its business, goodwill, and

 reputation associated with Victor Welding’s products in an amount to be proved at trial.

          27.   As a direct and proximate result of Defendant’s unlawful activities, the goodwill

 and reputation that Victor Welding has created for its CRYO-EXPRESS mark have been

 diminished and injured, which will continue, unless the conduct of Defendant is enjoined by this

 Court.

                            State Common Law Unfair Competition

          28.   Victor Welding incorporates the allegations and averments of paragraphs 1 through

 27 above as though fully set forth in this paragraph.

          29.   Defendant’s activities complained of herein constitute unfair and unlawful

 practices in violation of the common law of the State of Maryland to the injury of Victor Welding

 and to the public.




                                                  6
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 7 of 9




         30.      As a direct and proximate result of Defendant’s willful and deliberate conduct,

 Victor Welding has suffered, and will continue to suffer, substantial injuries, loss, and damage to

 its business and goodwill in an amount to be proved at trial.

         31.      If Defendant is permitted to continue its willful and deliberate acts of infringement,

 Victor Welding will be irreparably harmed. Monetary damages alone cannot compensate Victor

 Welding for the harm that Defendant will cause to Victor Welding. Plaintiff is entitled to injunctive

 relief prohibiting Defendant from using a confusingly similar mark in connection with its products.

                                   V.      JURY TRIAL DEMAND

         Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

 jury of all issues properly triable as of right by a jury.

                                   VI.     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Victor Welding prays for entry of judgment in its favor and

 against Defendant Cryo-Express as follows:

               a) A judgment that Defendant has infringed United States Trademark Registration No.

                  3,928,045, pursuant to 15 U.S.C. §1114;

               b) A judgment that Defendant has committed acts of unfair competition, false

                  designation of origin, and false advertising under 15 U.S.C. §1125(a);

               c) A permanent injunction restraining and enjoining Defendant, and all of its agents,

                  successors, and assigns, and all persons in active concert or participation with it

                  from using CRYO EXPRESS or any other mark or name, alone or in combination

                  with other words or symbols, which is confusingly similar to the CRYO-

                  EXPRESS mark, or which is likely to cause confusion or mistake, or to deceive,

                  including any use on the Defendant’s website or on the Internet;




                                                     7
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 8 of 9




          d) An order requiring Defendant to deliver to Victor Welding all products, labels,

             marketing, promotional, and other materials in their possession, custody, or control

             bearing CRYO EXPRESS, or any other mark or name, alone or in combination

             with other words or symbols, which is confusingly similar to the CRYO-

             EXPRESS mark, or which is likely to cause confusion or mistake or to deceive;

          e) An order requiring Defendant to file with this Court and serve upon Victor Welding

             within thirty (30) days after entry of the permanent injunction with a report, in

             writing and under oath, setting forth in detail the manner and form in which they

             have complied with the injunction;

          f) An accounting and an award to Victor Welding of all profits received by Defendant

             to date of any kind made as a result of Defendant’s infringement and unfair

             competition, such damages to be trebled pursuant to 15 U.S.C. §1117;

          g) That in lieu of damages described above, at Victor Welding’s election prior to final

             judgment, Victor Welding be awarded statutory damages pursuant to 15 U.S.C.

             §1117(b);

          h) An award to Victor Welding of the costs of this action and reasonable attorneys’

             fees; and

          i) An award to Victor Welding of such other and further relief as the Court shall deem

             just.




                                               8
Case 4:19-cv-00053-JED-JFJ Document 2 Filed in USDC ND/OK on 01/31/19 Page 9 of 9




 DATED this 31st the day of January, 2019.


                                             Respectfully submitted,


                                             s/cassandralwilkinson
                                             Cassandra L. Wilkinson. OBA No. 20368
                                             HEAD, JOHNSON, KACHIGIAN & WILKINSON, PC
                                             228 West 17th Place
                                             Tulsa, Oklahoma 74119
                                             (918) 587-2000
                                             cwilkinson@hjkwlaw.com
                                             Attorneys for Plaintiff




                                                9
